Per Curiam.
This motion must be denied. It is in substance and effect a second motion for reargument after one had been made and denied, brought to our bar more than a year after the remittitur had been sent down by our express direction; without claim or suggestion that any point or authority had been overlooked, and practically and substantially amounting to an appeal from the second division of this court to this tribunal. Nothing of the kind can be permitted, and even the difficulty and danger apprehended by the appellant does not exist. She founds it upon so much of the opinion of the second division as held that the contract involved was a conveyance in fee. We have decided in a later action between the same parties that it is not such a conveyance, and that we had a right so to adjudge because the question was not material to the other action or necessarily involved in it Of course the appellant is not bound by an opinion upon an immaterial issue, and is put in no peril by it, and so the only reason assigned for the present motion is without adequate foundation.
The motion should be denied, with costs.
All concur.